United States Court of Appeals
                      For the First Circuit


No. 18-1051

                      VICTOR ÁLVAREZ-MAURÁS,

                      Plaintiff, Appellant,

                                v.

    BANCO POPULAR OF PUERTO RICO; ALEXANDER GARCIA; WANDA O.
     MELENDÉZ-SANTOS; CONJUGAL PARTNERSHIP GARCIA-MELENDÉZ,

                      Defendants, Appellees.


                           ERRATA SHEET

          The opinion of this Court issued on March 25, 2019, is
amended as follows:

          On the cover page, change "Paul Vilaŕo Nelms" to "Paul
Vilaró Nelms"

          On the cover page, change "Vilaŕo Law Offices" to "Vilaró
Law Offices"